Title: To George Washington from Christopher Greene, 27 October 1780
From: Greene, Christopher
To: Washington, George


                  
                     Sir
                      Newport 27th Octr 1780
                  
                  Your Excellency’s letter of the 21st I received This Day and
                     Observe the Levies in my Regiment are not to join the Army—I wish for
                     Instructions how they are to get their pay, as well as for those for The War
                     and the Officers. We are exceedingly bare of Cloaths both Officers and Soldiers
                     my Lt Col. has wrote to the Cloathier Genl how our Situation in that respect is
                     and Sent him a return of our wants, Should we be order’d to join the Army it
                     would be Almost impossible to march without it—I beg the favour of your
                     Excellency to Order a Supply—Mr Reynolds, Agent Cloather here, can supply the
                     Soldiers if he has Orders for it, he very lately informed me he had Cloathing
                     on hand. As the Officers have not received pay for a very considerable time,
                     they are not able to purchase Cloathing If they could be Supplied from The
                     Stores on Acct it would be very Agreeable.
                  By Captain Tew of Col. Angells Regt lately from the Army I was
                     informed that Congress had in contemplation the Reducing the Regiments of the
                     Army to a less number, and that the State of Rhode-Island wou’d have but one.
                     If that is or Should be done, I Suppose there must be Some Officers out of
                     Command. Such of my Officers as are likely to be in that Situation wish to have
                     early Notice of it that They may Arrange their affairs for private Business.
                  The Time of The Massachusetts Militia will expire in a very few
                     Days. they will not be able to make the work at Butts Hill defensible before
                     they go of as many of my Regt as are left after making the Necessary
                     Detachments for Guards will work there as long as the Weather will Admit.
                  I Should be very much pleased if your Excellency could Consistant
                     with the good of the Service Order me to the Southward with Genl Greene—I have
                     no other motive in Asking that favour than having a better oppertunity of
                     Serving my Country than I probably can have here—It is not from any Dislike I
                     have to the French Troops but the reverse. I have been Treated with the
                     greatest Respect and Politeness By them from the Commander in Chief and all
                     under him—Should it be my lot to remain here I wish to have your Excellencies
                     Orders for the Rule of my Conduct in the Command.
                  A Flag Arrived here this Day from Admiral Arburthnot with Ninty
                     Six prisoners That were Taken in the Privateer Ship Washington they left
                     Arburthnots fleet consisting of Nine Ships of the Line one forty gun ships and
                     Two Frigates of Blow Island they are in Sight of here at Anchor Lt Page of the
                     Privateer Says each Ship has a Company of Soldiers on Board and that they are
                     to be joind by four Ships more of the Line the Day after tomorrow There Design
                     is he says to get Stock from the Vinyard. I am your Excellencys most Obt Humle
                     Servt
                  
                     C. Greene
                  
               